cca_2013050719154266 id ----------------------------- office uilc number release date from ---------------------------- sent tuesday may pm to -------------------- cc ------------------------------------------- subject re procedural question regarding ex_parte communications yes an originating function such as exempt_organizations may alert appeals to a court opinion the court's opinion is in the public domain and the case to which the opinion relates is no longer open in appeals in fact at the present time it does not appear as if there are any open cases in appeals involving the issue in question although one or more cases involving that issue are working their way through the administrative pipeline and it is anticipated that appeals may see the issue in the near future the contemplated communication will be a generic nontaxpayer- specific discussion of an issue which is permissible under sec_2 of revproc_2012_18 additionally to the extent that the communication discusses the particular case the discussion will be about a closed_case which is permissible under the ministerial administrative or procedural matters exception to the ex_parte_communication rules see sec_2 a vi and vii of revproc_2012_18 hence the communication will not violate the ex_parte_communication rules in this regard there is no taxpayer or representative with whom the communication will have to be shared in terms of logistics if the issue in question is an appeals coordinated issue it is recommended that the communication from the originating function be sent to the appeals person who is responsible for coordinating that issue within appeals if it is not an appeals coordinated issue then it is recommended that the communication from the originating function be sent to an appeals person who has program responsibilities relating to that issue that appeals program person could then decide whether or how to disseminate the information within appeals it is preferable that the communication from the originating function not be sent directly to a first- line appeals employee who directly handles live cases moreover if an appeals employee chooses to rely on the court opinion in whole or in part as part of their consideration of a live case down the road the appeals employee should include a reference to that opinion in their discussion of the issue with the taxpayer_representative it is not necessary however for the appeals employee to share the communication from the originating function discussed above or other internal communication regarding the opinion with the taxpayer_representative
